DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 9-12, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gessert (US 2015/0270423).
With regard to claim 1, Gessert teaches a method for making a II-VI semiconductor material comprising a group V dopant ([0005]) wherein the method comprises the use of an oxygen getter composition of matter ([0009]).
With regard to claim 2, Gessert teaches that the II-VI semiconductor material comprises CdTe ([0003]).
With regard to claim 9, Gessert teaches that the getter comprises elements selected from the group consisting of Magnesium, Titanium, and Zirconium ([0009]).
With regard to claim 10, Gessert teaches that the getter comprises elements selected from the group consisting of Hafnium, Scandium, Yttrium, Lanthanum, Chromium, and Iron ([0009]).
With regard to claim 11, Gessert teaches a II-VI semiconductor material comprising a group V dopant ([0005]) and further comprising an oxygen getter composition of matter ([0009]).
With regard to claim 12, Gessert teaches that the II-VI semiconductor material comprises CdTe ([0003]).
With regard to claim 19, Gessert teaches that the getter comprises elements selected from the group consisting of Magnesium, Titanium, and Zirconium ([0009]).
With regard to claim 20, Gessert teaches that the getter comprises elements selected from the group consisting of Hafnium, Scandium, Yttrium, Lanthanum, Chromium, and Iron ([0009]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessert (US 2015/0270423) in view of Damjanovic et al. (US 2014/0216550).
With regard to claim 3, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Gessert does not explicitly teach that the II-VI semiconductor material comprises Cd(Se)Te.
Damjanovic teaches that the II-VI semiconductor material comprises Cd(Se)Te ([0043]), “to provide an efficient p-n junction between layers of different semiconductor materials, incorporating an absorber layer that can be activated with an aggressive activation step while maintaining the integrity of a thin window layer,” ([0011]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Gessert with the semiconductor material of Damjanovic to provide a suitable absorber layer that can be activated with an aggressive activation step while maintaining the integrity of a thin window layer.
With regard to claim 13, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 11.
Gessert does not explicitly teach that the II-VI semiconductor material comprises Cd(Se)Te.
Damjanovic teaches that the II-VI semiconductor material comprises Cd(Se)Te ([0043]), “to provide an efficient p-n junction between layers of different semiconductor materials, incorporating an absorber layer that can be activated with an aggressive activation step while maintaining the integrity of a thin window layer,” ([0011]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the material of Gessert with the semiconductor material of Damjanovic to provide a suitable absorber layer that can be activated with an aggressive activation step while maintaining the integrity of a thin window layer.
Claim(s) 4, 6, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessert (US 2015/0270423) in view of Hilarius et al. (US 2019/0084309).
With regard to claim 4, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Gessert does not explicitly teach that the getter is Al2O3.
Hilarius teaches that the getter is Al2O3 ([0012]) to provide, “materials that can absorb and/or chemically bind oxygen, water, carbon dioxide and/or other contamination components,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Gessert with the getter of Hilarius to provide materials that can absorb and/or chemically bind oxygen, water, carbon dioxide and/or other contamination components.
With regard to claim 6, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Gessert does not explicitly teach that the getter comprises Aluminum.
Hilarius teaches that the getter comprises Aluminum ([0012]) to provide, “materials that can absorb and/or chemically bind oxygen, water, carbon dioxide and/or other contamination components,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Gessert with the getter of Hilarius to provide materials that can absorb and/or chemically bind oxygen, water, carbon dioxide and/or other contamination components.
With regard to claim 14, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 11.
Gessert does not explicitly teach that the getter is Al2O3.
Hilarius teaches that the getter is Al2O3 ([0012]) to provide, “materials that can absorb and/or chemically bind oxygen, water, carbon dioxide and/or other contamination components,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the material of Gessert with the getter of Hilarius to provide materials that can absorb and/or chemically bind oxygen, water, carbon dioxide and/or other contamination components.
With regard to claim 16, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 11.
Gessert does not explicitly teach that the getter comprises Aluminum.
Hilarius teaches that the getter comprises Aluminum ([0012]) to provide, “materials that can absorb and/or chemically bind oxygen, water, carbon dioxide and/or other contamination components,” ([0010]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the material of Gessert with the getter of Hilarius to provide materials that can absorb and/or chemically bind oxygen, water, carbon dioxide and/or other contamination components.
Claim(s) 5, 7, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessert (US 2015/0270423) in view of Fromme et al. (EP 0637056, citations are made to the attached machine translation).
With regard to claim 5, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Gessert does not explicitly teach that the getter is AlCl3.
Fromme teaches that the getter is AlCl3 (page 4, paragraph 6) to “bind the residual oxygen,” (page 2, paragraph 7).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Gessert with the getter of Fromme to bind the residual oxygen.
With regard to claim 7, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Gessert does not explicitly teach that the getter comprises Boron.
Fromme teaches that the getter comprises Boron (page 4, paragraph 6) to “bind the residual oxygen,” (page 2, paragraph 7).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Gessert with the getter of Fromme to bind the residual oxygen.
With regard to claim 15, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 11.
Gessert does not explicitly teach that the getter is AlCl3.
Fromme teaches that the getter is AlCl3 (page 4, paragraph 6) to “bind the residual oxygen,” (page 2, paragraph 7).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the material of Gessert with the getter of Fromme to bind the residual oxygen.
With regard to claim 17, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 11.
Gessert does not explicitly teach that the getter comprises Boron.
Fromme teaches that the getter comprises Boron (page 4, paragraph 6) to “bind the residual oxygen,” (page 2, paragraph 7).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the material of Gessert with the getter of Fromme to bind the residual oxygen.
Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gessert (US 2015/0270423) in view of Sekiguchi et al. (US 2019/0194530).
With regard to claim 8, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Gessert does not explicitly teach that the getter comprises Gallium.
Sekiguchi teaches that the getter comprises Gallium ([0237]) as a known gettering material in the art.  Therefore, because this gettering material was an art-recognized known gettering material at the time of filing and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use a getter that comprises Gallium since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
With regard to claim 18, Gessert teaches most of the limitations of this claim, as set forth above with regard to claim 11.
Gessert does not explicitly teach that the getter comprises Gallium.
Sekiguchi teaches that the getter comprises Gallium ([0237]) as a known gettering material in the art.  Therefore, because this gettering material was an art-recognized known gettering material at the time of filing and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to use a getter that comprises Gallium since the substitution would yield predictable results. See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829